DETAILED ACTION
Claims 1-13 are pending.  Claims 1, 7, and 13 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 12 recite the limitation “the third stripe”. There is insufficient antecedent basis for this limitation in the claims.

Claim 14 recites the limitation “the other subsystem”. There is insufficient antecedent basis for this limitation in the claims.

Claims 15-16 are rejected due to the virtue dependency upon rejected claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,839,028 to Polia et al. (“Polia”).

Regarding claim 1, Polia discloses:
A method of managing data, comprising: 
receiving a write request to write a data block into a first stripe in a disk array, the write request comprising a first storage address for storing the data block (Polia: Col. 15, lines 18-45, “With reference also to FIGS. 1-5, in at least one embodiment of the current technique, a write operation directed to a data position of a data disk of data storage system 12 can occur under different conditions (step 230). First such condition under which a write operation is directed to a data segment occurs under normal conditions where no disk failure and no power failure has occurred in the data storage system 12 and all disks, as well as storage processors, operates correctly (step 232). Second such condition under which a write operation is directed to a data segment occurs in a degraded mode condition where the data storage system 12 includes at least one failed disk, the write operation is directed to a non-failed disk, and data for the failed disk is capable of being reconstructed using data of non-failed disks and parity information (step 236). Third such condition under which a write operation is directed to a data segment occurs in a degraded mode where a disk into which the write operation is to be performed is a non-operating, or failed, disk (step 234)”);
determining, based on the first storage address, a first group of disks related to a data portion of the first stripe and a second group of disks related to a parity portion of the first stripe, the data portion being used for storing data sub-blocks of the data block, and the parity portion being used for storing parity sub-blocks related to the data sub-blocks (Polia: Col. 15, lines 46-55, “With reference also to FIG. 12, at step 232, a determination is made as to whether the write operation is a normal write operation under the first condition described above herein. If the write operation directed to a data position of a data drive occurs under normal conditions, host data associated with the write operation is written to the data position in the data drive. Concurrently, parity areas (such as row parity position 150 and diagonal parity position 151) are updated with new parity information such that the new parity information is based on the host data that is being written to the data drive (step 280)”);
in response to a first disk in the first group of disks being unavailable, storing a data sub-block related to the first disk into a first parity portion of the parity portion such that the data block is stored in the first stripe, the first parity portion being located at a second disk in the second group of disks (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”); and
returning a response to the write request, the response comprising a first indication indicating a status of the disks in the disk array to update the status of the disks related to the first stripe (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”).

Regarding claim 2, Polia discloses all of the elements of claim 1 and further discloses:
wherein determining the first group of disks and the second group of disks comprises:
dividing the data block into data sub-blocks (Polia: Col. 4, lines 25-67, Col. 5, lines 1-2, “Further, conventionally, a write operation that is directed to two or more sectors writes to each sector concurrently. In such a conventional case, if a write to a sector fails to complete successfully due to a problem (e.g., a power failure), data disk drives of a storage system may include inconsistent data which may be a combination of old and new data. As a result in such a case, a storage system may lose user data if a write to a sector is interrupted when the storage system includes up to two failed (e.g., missing, degraded) disk drives. Thus, in such a conventional case, if a writes failure to a sector is not detected and corrected, it is difficult or impossible for a storage system to reconstruct data of a failed disk drive. Further, in such a conventional case, a storage system may lose a parity redundancy causing the storage system to lose data of each sector of a stripe. Thus, in such a conventional case, one of the mechanisms that may be used to reconstruct data of a failed disk is to continue caching data associated with each write I/O request until each write operation of the write I/O request completes successfully. However, in such a conventional system, caching data for each write operation requires a large amount of storage resources. By contrast, in at least some implementations in accordance with the current technique as described herein, a RAID-6 parity shedding technique (also referred to herein simply as "parity shedding") enables a storage system to recover data of a failed disk when the storage system is operating in a degraded mode (e.g., single degraded mode, double degraded mode). In at least one embodiment, the parity shedding technique stores data for a failed data disk drive in a parity area, and updates metadata to indicate that the parity area stores data of the failed data disk drive instead of storing parity information. The process of storing user data in a parity area instead of parity information is referred to as "shedding data". Further, data that is written to a parity area is referred to as ‘shed data’”).

Regarding claim 4, Polia discloses all of the elements of claim 1 and further discloses:
wherein storing the data sub-block related to the first disk into a first parity portion of the parity portion comprises: 
 18in response to a third disk in the first group of disks being unavailable, storing a data sub-block related to the third disk into a second parity portion of the parity portion, the second parity portion being related to a fourth disk in the second group of disks, wherein a first number of unavailable disks in the first group of disks is not greater than a second number of disks in the second group of disks (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”).

Regarding claim 5, Polia discloses all of the elements of claim 1 and further discloses:
receiving a read request to read data, the read request comprising a second storage address related to the data and a second indication indicating whether a plurality of disks of a second stripe related to the second storage address are available (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
determining, based on the second storage address, a third group of disks related to a data portion of the second stripe and a fourth group of disks related to a parity portion of the second stripe (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
determining, based on the second indication, whether a fifth disk in the third group of disks corresponding to the second storage address is available (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
in response to determining that the fifth disk is unavailable, obtaining the data from a parity portion of the second stripe in the fourth group of disks (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); and 
returning the obtained data as a response to the read request (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”).

Regarding claim 7, Polia discloses:
An electronic device for managing data, the electronic device comprising: 
a processor (Polia: Col. 5, lines 53-67, Col. 6, lines 1-8, “Data storage system 100 may include one or more storage processors 106, for handling input/output (I/O) requests and allocations. Each storage processor 106 may communicate with storage devices 102 through one or more data buses 108. In at least one embodiment, data storage system 100 contains two storage processors, SP1 106A, and SP2 106B, and each storage processor 106 has a dedicated data bus 108 for each shelf 104. For example, SP1 106A is connected to each storage device 102 on Shelf1 104A via a first data bus 108A and to each storage device 102 on Shelf2 104B via a second data bus 108B. SP2 106 is connected to each storage device 102 on Shelf1 104A via a third data bus 108C and to each storage device 102 on Shelf2 104B via a fourth data bus 108D. In this manner, each device 102 is configured to be connected to two separate data buses 108, one to each storage processor 106. For example, storage devices D1-D8 may be connected to data buses 108A and 108C, while storage devices D9-D16 may be connected to data buses 108B and 108D. Thus, each device 102 is connected via some data bus to both SP1 106A and SP2 106B. The configuration of data storage system 100, as illustrated in FIG. 1A, is for illustrative purposes only, and is not considered a limitation of the current technique described herein”); and 
a memory storing computer program instructions, the processor running the computer program instructions in the memory to control the electronic device to perform acts comprising (Polia: Col. 1, lines 10-21, “Computer systems may include different resources used by one or more host processors. Resources and host processors in a computer system may be interconnected by one or more communication connections. These resources may include, for example, data storage devices such as those included in the data storage systems manufactured by EMC Corporation. These data storage systems may be coupled to one or more host processors and provide storage services to each host processor. Multiple data storage systems from one or more different vendors may be connected and may provide common data storage for one or more host processors in a computer system”): 
receiving a write request to write a data block into a first stripe in a disk array, the write request comprising a first storage address for storing the data block (Polia: Col. 15, lines 18-45, “With reference also to FIGS. 1-5, in at least one embodiment of the current technique, a write operation directed to a data position of a data disk of data storage system 12 can occur under different conditions (step 230). First such condition under which a write operation is directed to a data segment occurs under normal conditions where no disk failure and no power failure has occurred in the data storage system 12 and all disks, as well as storage processors, operates correctly (step 232). Second such condition under which a write operation is directed to a data segment occurs in a degraded mode condition where the data storage system 12 includes at least one failed disk, the write operation is directed to a non-failed disk, and data for the failed disk is capable of being reconstructed using data of non-failed disks and parity information (step 236). Third such condition under which a write operation is directed to a data segment occurs in a degraded mode where a disk into which the write operation is to be performed is a non-operating, or failed, disk (step 234)”); 
determining, based on the first storage address, a first group of disks related to a data portion of the first stripe and a second group of disks related to a parity portion of the first stripe, the data portion being used for storing data sub-blocks of the data block, and the parity portion being used for storing parity sub-blocks related to the data sub-blocks (Polia: Col. 15, lines 46-55, “With reference also to FIG. 12, at step 232, a determination is made as to whether the write operation is a normal write operation under the first condition described above herein. If the write operation directed to a data position of a data drive occurs under normal conditions, host data associated with the write operation is written to the data position in the data drive. Concurrently, parity areas (such as row parity position 150 and diagonal parity position 151) are updated with new parity information such that the new parity information is based on the host data that is being written to the data drive (step 280)”); 
in response to a first disk in the first group of disks being unavailable, storing a data sub-block related to the first disk into a first parity portion of the parity portion such that the data block is stored in the first stripe, the first parity portion being located at a second disk in the second group of disks (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”); and 
returning a response to the write request, the response comprising a first indication indicating a status of the disks in the disk array to update the status of the disks related to the first stripe (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”).

Regarding claim 8, Polia discloses all of the elements of claim 7 and further discloses:
wherein determining the first group of disks and the second group of disks comprises: 
dividing the data block into data sub-blocks (Polia: Col. 4, lines 25-67, Col. 5, lines 1-2, “Further, conventionally, a write operation that is directed to two or more sectors writes to each sector concurrently. In such a conventional case, if a write to a sector fails to complete successfully due to a problem (e.g., a power failure), data disk drives of a storage system may include inconsistent data which may be a combination of old and new data. As a result in such a case, a storage system may lose user data if a write to a sector is interrupted when the storage system includes up to two failed (e.g., missing, degraded) disk drives. Thus, in such a conventional case, if a writes failure to a sector is not detected and corrected, it is difficult or impossible for a storage system to reconstruct data of a failed disk drive. Further, in such a conventional case, a storage system may lose a parity redundancy causing the storage system to lose data of each sector of a stripe. Thus, in such a conventional case, one of the mechanisms that may be used to reconstruct data of a failed disk is to continue caching data associated with each write I/O request until each write operation of the write I/O request completes successfully. However, in such a conventional system, caching data for each write operation requires a large amount of storage resources. By contrast, in at least some implementations in accordance with the current technique as described herein, a RAID-6 parity shedding technique (also referred to herein simply as "parity shedding") enables a storage system to recover data of a failed disk when the storage system is operating in a degraded mode (e.g., single degraded mode, double degraded mode). In at least one embodiment, the parity shedding technique stores data for a failed data disk drive in a parity area, and updates metadata to indicate that the parity area stores data of the failed data disk drive instead of storing parity information. The process of storing user data in a parity area instead of parity information is referred to as "shedding data". Further, data that is written to a parity area is referred to as ‘shed data’”).

Regarding claim 10, Polia discloses all of the elements of claim 7 and further discloses:
wherein storing the data sub-blocks related to the first disk in a first parity portion of the parity portion comprises: 
in response to a third disk in the first group of disks being unavailable, storing a data sub-block related to the third disk into a second parity portion of the parity portion, the second parity portion being related to a fourth disk in the second group of disks, wherein a first number of unavailable disks in the first group of disks is not greater than a second number of disks in the second group of disks (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”).

Regarding claim 11, Polia discloses all of the elements of claim 7 and further discloses:
receiving a read request to read data, the read request comprising a second storage address related to the data and a second indication indicating whether a plurality of disks of a second stripe related to the second storage address are available (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
determining, based on the second storage address, a third group of disks related to a data portion of the second stripe and a fourth group of disks related to a parity portion of the second stripe (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
determining, based on the second indication, whether a fifth disk in the third group of disks corresponding to the second storage address is available (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
in response to determining that the fifth disk is unavailable, obtaining the data from a parity portion of the second stripe in the fourth group of disks (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); and 
returning the obtained data as a response to the read request (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”).

Regarding claim 13, Polia discloses all of the elements of claim 7 and further discloses:
A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage data; 
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of (Polia: Col. 5, lines 53-67, Col. 6, lines 1-8, “Data storage system 100 may include one or more storage processors 106, for handling input/output (I/O) requests and allocations. Each storage processor 106 may communicate with storage devices 102 through one or more data buses 108. In at least one embodiment, data storage system 100 contains two storage processors, SP1 106A, and SP2 106B, and each storage processor 106 has a dedicated data bus 108 for each shelf 104. For example, SP1 106A is connected to each storage device 102 on Shelf1 104A via a first data bus 108A and to each storage device 102 on Shelf2 104B via a second data bus 108B. SP2 106 is connected to each storage device 102 on Shelf1 104A via a third data bus 108C and to each storage device 102 on Shelf2 104B via a fourth data bus 108D. In this manner, each device 102 is configured to be connected to two separate data buses 108, one to each storage processor 106. For example, storage devices D1-D8 may be connected to data buses 108A and 108C, while storage devices D9-D16 may be connected to data buses 108B and 108D. Thus, each device 102 is connected via some data bus to both SP1 106A and SP2 106B. The configuration of data storage system 100, as illustrated in FIG. 1A, is for illustrative purposes only, and is not considered a limitation of the current technique described herein”): 
receiving a write request to write a data block into a first stripe in a disk array, the write request comprising a first storage address for storing the data block (Polia: Col. 15, lines 18-45, “With reference also to FIGS. 1-5, in at least one embodiment of the current technique, a write operation directed to a data position of a data disk of data storage system 12 can occur under different conditions (step 230). First such condition under which a write operation is directed to a data segment occurs under normal conditions where no disk failure and no power failure has occurred in the data storage system 12 and all disks, as well as storage processors, operates correctly (step 232). Second such condition under which a write operation is directed to a data segment occurs in a degraded mode condition where the data storage system 12 includes at least one failed disk, the write operation is directed to a non-failed disk, and data for the failed disk is capable of being reconstructed using data of non-failed disks and parity information (step 236). Third such condition under which a write operation is directed to a data segment occurs in a degraded mode where a disk into which the write operation is to be performed is a non-operating, or failed, disk (step 234)”); 
determining, based on the first storage address, a first group of disks related to a data portion of the first stripe and a second group of disks related to a parity portion of the first stripe, the data portion being used for storing data sub-blocks of the data block, and the parity portion being used for storing parity sub-blocks related to the data sub-blocks (Polia: Col. 15, lines 46-55, “With reference also to FIG. 12, at step 232, a determination is made as to whether the write operation is a normal write operation under the first condition described above herein. If the write operation directed to a data position of a data drive occurs under normal conditions, host data associated with the write operation is written to the data position in the data drive. Concurrently, parity areas (such as row parity position 150 and diagonal parity position 151) are updated with new parity information such that the new parity information is based on the host data that is being written to the data drive (step 280)”); 
in response to a first disk in the first group of disks being unavailable, storing a data sub-block related to the first disk into a first parity portion of the parity portion such that the data block is stored in the first stripe, the first parity portion being located at a second disk in the second group of disks (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”); and 
returning a response to the write request, the response comprising a first indication indicating a status of the disks in the disk array to update the status of the disks related to the first stripe (Polia: Col. 10, lines 54-67, Col. 11, lines 1-15, “In at least some implementations in accordance with the technique as described herein, a disk drive may fail due to a problem. The problem may include a failure such as a power failure to a storage processor, a hardware failure in the storage processor, a power failure to a disk drive. In at least one embodiment of the current technique, a write operation is a degraded write if the write operation is directed to a failed disk drive. Upon detection of a degraded write operation, the parity shedding technique writes data associated with the write operation to a parity area (also referred to herein as "parity sector", "parity segment" or "parity drive") as "shed data". A parity sector includes metadata such as a shed bit of a shed stamp field indicating that information written to the parity sector is user data for a failed disk drive and no longer stores parity information. Thus, with reference back to FIG. 2, for example, if a disk including data segment D1 153 fails, data associated with a write request that is directed to D1 153 is written to diagonal parity 151 as "shed data". Further, if a write request includes a write operation directed to an operational disk, shed data for a failed drive is written to a parity area before writing host data associated with the write operation directed to the operational disk drive. As a result, by writing shed data to a parity area before writing host data to a functional data drive ensures consistency of data across a stripe in a RAID group. Further, if disk drives associated with two parity areas fail but data segments are functional, data associated with a degraded write is written to a data disk drive and parity information corresponding to the degraded write operation is not updated”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Polia and further in view of U.S. Publication No. 2019/0129797 to Ma et al. ("Ma").

Regarding claim 3, Polia teaches all of the elements of claim 1 and further teaches:
wherein determining the first group of disks and the second group of disks comprises: 
determining, based on the first storage address, a plurality of disks related to the first stripe (Polia: Col. 8, lines 21-44, “Further, in at least one embodiment of the current technique, an update operation may be performed to a data segment of one of the data drives D0 152 through D3 155. A data update operation may be performed, for example, in connection with a host issuing a write operation. An update operation, such as a write operation, may be performed to a track, block or other portion of a data storage device. First, the corresponding data segment for that portion being modified is determined. Then, as part of performing the update operation, the corresponding parity segments 150, 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment D0 block 152 is updated, the corresponding RP segment 150 is also updated so that the parity information in RP 150 is representative of the parity after applying the write or other update operation. Further, as part of performing the update operation, the corresponding DP segment 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment in D0 block 152 is updated, the corresponding DP parity 151 is also updated so that the parity information of DP 151 is representative of the parity after applying the write or other update operation. Generally, a set of write operations directed to data segments and parity segments are performed concurrently”); 
determining, based on the first storage address, the plurality of disks as the first group of disks the second group of disks (Polia: Col. 8, lines 21-44, “Further, in at least one embodiment of the current technique, an update operation may be performed to a data segment of one of the data drives D0 152 through D3 155. A data update operation may be performed, for example, in connection with a host issuing a write operation. An update operation, such as a write operation, may be performed to a track, block or other portion of a data storage device. First, the corresponding data segment for that portion being modified is determined. Then, as part of performing the update operation, the corresponding parity segments 150, 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment D0 block 152 is updated, the corresponding RP segment 150 is also updated so that the parity information in RP 150 is representative of the parity after applying the write or other update operation. Further, as part of performing the update operation, the corresponding DP segment 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment in D0 block 152 is updated, the corresponding DP parity 151 is also updated so that the parity information of DP 151 is representative of the parity after applying the write or other update operation. Generally, a set of write operations directed to data segments and parity segments are performed concurrently”).  

However, Polia does not appear to explicitly teach:
obtaining a width of the disk array and a type of the disk array; and  
determining, based on the first storage address, the width, and the type, the plurality of disks as the first group of disks.

However, in the same field of endeavor, Ma teaches:
obtaining a width of the disk array and a type of the disk array (Ma: Paragraph [0044], “At 310, the control module 130 receives a write request for a stripe 113 (hereinafter referred to as a “first stripe” 113) of a RAID 112. The write request may also be referred to as a writing I/O request to request writing related data. Generally, when a RAID is created, the stripe number and stripe width of the RAID may be determined based on the predetermined capacity and other configuration of the RAID (such as the RAID level). The storage capacity of the RAID may be known by the user, and each stripe may be addressed by a corresponding address (such as an identifier). The user may write and/or read data to and/or from the RAID as needed. The data will be written in unit of stripes of the RAID. According to the user request, the layer 110, for example, the control module 130 of the layer 110, determines that data is requested to be written into the first stripe 113 of the RAID 112. Therefore, a write request for the first stripe 113 is sent to the layer 110 or to the control module 130 of the layer 120 to write the related data into the extents 121 of the disk 122”); and  
determining, based on the first storage address, the width, and the type, the plurality of disks as the first group of disks (Ma: Paragraph [0044], “At 310, the control module 130 receives a write request for a stripe 113 (hereinafter referred to as a “first stripe” 113) of a RAID 112. The write request may also be referred to as a writing I/O request to request writing related data. Generally, when a RAID is created, the stripe number and stripe width of the RAID may be determined based on the predetermined capacity and other configuration of the RAID (such as the RAID level). The storage capacity of the RAID may be known by the user, and each stripe may be addressed by a corresponding address (such as an identifier). The user may write and/or read data to and/or from the RAID as needed. The data will be written in unit of stripes of the RAID. According to the user request, the layer 110, for example, the control module 130 of the layer 110, determines that data is requested to be written into the first stripe 113 of the RAID 112. Therefore, a write request for the first stripe 113 is sent to the layer 110 or to the control module 130 of the layer 120 to write the related data into the extents 121 of the disk 122”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Polia by using width, type, and storage address to determine disk groups, as taught by Ma.  One of ordinary skill in the art would have been motivated to make this modification because it will improve data redundancy and performance. (Ma: Paragraph [0003]).

Regarding claim 9, Polia teaches all of the elements of claim 7 and further teaches:
wherein determining the first group of disks and the second group of disks comprises: 
determining, based on the first storage address, a plurality of disks related to the first stripe (Polia: Col. 8, lines 21-44, “Further, in at least one embodiment of the current technique, an update operation may be performed to a data segment of one of the data drives D0 152 through D3 155. A data update operation may be performed, for example, in connection with a host issuing a write operation. An update operation, such as a write operation, may be performed to a track, block or other portion of a data storage device. First, the corresponding data segment for that portion being modified is determined. Then, as part of performing the update operation, the corresponding parity segments 150, 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment D0 block 152 is updated, the corresponding RP segment 150 is also updated so that the parity information in RP 150 is representative of the parity after applying the write or other update operation. Further, as part of performing the update operation, the corresponding DP segment 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment in D0 block 152 is updated, the corresponding DP parity 151 is also updated so that the parity information of DP 151 is representative of the parity after applying the write or other update operation. Generally, a set of write operations directed to data segments and parity segments are performed concurrently”); 
determining, based on the first storage address, the plurality of disks as the first group of disks the second group of disks (Polia: Col. 8, lines 21-44, “Further, in at least one embodiment of the current technique, an update operation may be performed to a data segment of one of the data drives D0 152 through D3 155. A data update operation may be performed, for example, in connection with a host issuing a write operation. An update operation, such as a write operation, may be performed to a track, block or other portion of a data storage device. First, the corresponding data segment for that portion being modified is determined. Then, as part of performing the update operation, the corresponding parity segments 150, 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment D0 block 152 is updated, the corresponding RP segment 150 is also updated so that the parity information in RP 150 is representative of the parity after applying the write or other update operation. Further, as part of performing the update operation, the corresponding DP segment 151 for the data segment being modified is also updated. For example, with reference to FIG. 2, if data segment in D0 block 152 is updated, the corresponding DP parity 151 is also updated so that the parity information of DP 151 is representative of the parity after applying the write or other update operation. Generally, a set of write operations directed to data segments and parity segments are performed concurrently”).  

However, Polia does not appear to explicitly teach:
obtaining a width of the disk array and a type of the disk array; and  
determining, based on the first storage address, the width, and the type, the plurality of disks as the first group of disks.

However, in the same field of endeavor, Ma teaches:
obtaining a width of the disk array and a type of the disk array (Ma: Paragraph [0044], “At 310, the control module 130 receives a write request for a stripe 113 (hereinafter referred to as a “first stripe” 113) of a RAID 112. The write request may also be referred to as a writing I/O request to request writing related data. Generally, when a RAID is created, the stripe number and stripe width of the RAID may be determined based on the predetermined capacity and other configuration of the RAID (such as the RAID level). The storage capacity of the RAID may be known by the user, and each stripe may be addressed by a corresponding address (such as an identifier). The user may write and/or read data to and/or from the RAID as needed. The data will be written in unit of stripes of the RAID. According to the user request, the layer 110, for example, the control module 130 of the layer 110, determines that data is requested to be written into the first stripe 113 of the RAID 112. Therefore, a write request for the first stripe 113 is sent to the layer 110 or to the control module 130 of the layer 120 to write the related data into the extents 121 of the disk 122”); and  
determining, based on the first storage address, the width, and the type, the plurality of disks as the first group of disks (Ma: Paragraph [0044], “At 310, the control module 130 receives a write request for a stripe 113 (hereinafter referred to as a “first stripe” 113) of a RAID 112. The write request may also be referred to as a writing I/O request to request writing related data. Generally, when a RAID is created, the stripe number and stripe width of the RAID may be determined based on the predetermined capacity and other configuration of the RAID (such as the RAID level). The storage capacity of the RAID may be known by the user, and each stripe may be addressed by a corresponding address (such as an identifier). The user may write and/or read data to and/or from the RAID as needed. The data will be written in unit of stripes of the RAID. According to the user request, the layer 110, for example, the control module 130 of the layer 110, determines that data is requested to be written into the first stripe 113 of the RAID 112. Therefore, a write request for the first stripe 113 is sent to the layer 110 or to the control module 130 of the layer 120 to write the related data into the extents 121 of the disk 122”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Polia by using width, type, and storage address to determine disk groups, as taught by Ma.  One of ordinary skill in the art would have been motivated to make this modification because it will improve data redundancy and performance. (Ma: Paragraph [0003]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Polia and further in view of U.S. Patent No. 8,996,908 to Nishino et al. ("Nishino").

Regarding claim 14, Polia teaches all of the elements of claim 1. However, Polia does not appear to explicitly teach:
wherein receiving the write request includes the disk array receiving the write request from another subsystem, 
wherein returning the response includes the disk array providing the response, including the first indication, to the other subsystem, and 
wherein the method further comprises the other subsystem updating the status of the disks related to the first stripe based on the first indication.  

However, in the same field of endeavor, Nishino teaches:
wherein receiving the write request includes the disk array receiving the write request from another subsystem (Nishino: Col. 12, lines 41-53, “According to the embodiment, as illustrated in FIG. 26, when the storage #2 receives a write request specifying the SVOL as a write destination from the host #2 via the fourth path, the storage #2 returns a predetermined error response to the host #2. Upon reception of the predetermined error response, the host #2 changes the status of the fourth path to a use inhibited status, changes the status of the third path from the third priority status to the first priority status, and uses the third path to transmit a write request specifying the same data as data to be written according to the write request corresponding to the predetermined error response (failed write request) as data to be written and specifying the PVOL as a write destination”), 
wherein returning the response includes the disk array providing the response, including the first indication, to the other subsystem (Nishino: Col. 12, lines 41-53, “According to the embodiment, as illustrated in FIG. 26, when the storage #2 receives a write request specifying the SVOL as a write destination from the host #2 via the fourth path, the storage #2 returns a predetermined error response to the host #2. Upon reception of the predetermined error response, the host #2 changes the status of the fourth path to a use inhibited status, changes the status of the third path from the third priority status to the first priority status, and uses the third path to transmit a write request specifying the same data as data to be written according to the write request corresponding to the predetermined error response (failed write request) as data to be written and specifying the PVOL as a write destination”), and 
wherein the method further comprises the other subsystem updating the status of the disks related to the first stripe based on the first indication (Nishino: Col. 12, lines 41-53, “According to the embodiment, as illustrated in FIG. 26, when the storage #2 receives a write request specifying the SVOL as a write destination from the host #2 via the fourth path, the storage #2 returns a predetermined error response to the host #2. Upon reception of the predetermined error response, the host #2 changes the status of the fourth path to a use inhibited status, changes the status of the third path from the third priority status to the first priority status, and uses the third path to transmit a write request specifying the same data as data to be written according to the write request corresponding to the predetermined error response (failed write request) as data to be written and specifying the PVOL as a write destination”).
	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Polia by receiving a request from a subsystem and receiving the response at the subsystem which updates the status of the drive, as taught by Nishino.  One of ordinary skill in the art would have been motivated to make this modification because it will benefit from the advantage of recovery from a failure in a scalable manner. (Nishino: Col. 1, lines 7-31).

	Regarding Claim 15, the Polio/Nishino combination teaches all of the elements of claim 14 and further teaches:
U.S. Application No.: receiving a read request from the other subsystem to read data stored in the first stripe, the read request including the first indication as updated by the other subsystem (Polia: Col. 13, lines 15-24, “Thus, if a storage processor of the data storage system 12 desires to read the data in the data position "D0" of the failed disk which data can not be read from the failed disk itself, the storage processor examines the metadata in the parity sector to determine if such data has been written in a parity position in the parity sector in place of parity information. If it has, then the storage processor can safely access the shed data directly from the parity position and be assured that it is the data of data position "D0" of the failed data disk”); 
determining, based on the first indication, the status of the disks related to the first stripe (Polia: Col. 13, lines 15-24, “Thus, if a storage processor of the data storage system 12 desires to read the data in the data position "D0" of the failed disk which data can not be read from the failed disk itself, the storage processor examines the metadata in the parity sector to determine if such data has been written in a parity position in the parity sector in place of parity information. If it has, then the storage processor can safely access the shed data directly from the parity position and be assured that it is the data of data position "D0" of the failed data disk”); 
in response to the first indication indicating that the first parity portion stores a data sub-block related to the first disk, obtaining the data sub-block related to the first disk from the first parity portion (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”); 
returning the obtained data as a response to the read request (Polia: Fig. 13, #290; Col. 16, lines 57-64, “when data is to be read (step 290), it is read either from a non-failed disk in a normal, non-degraded mode or in a degraded mode in which there is a failed disk, where the read is to be from the failed disk. If a read operation occurs in the normal mode (step 292), a storage processor reads the data directly from the desired sector or data position and transfers such data to the host (step 296, 298)”; and Col. 17, lines 4-14, “In reading from a failed disk in a degraded mode, information is read from a parity area (step 300) and a determination is made as to whether such information in the parity area is "shed data" (step 302). If the information read from the parity area is shed data, it is read directly from the parity area and transferred to the host (step 298). If the information read from the parity area is not shed data, the data in the other non-failed disks are read (step 304). Data for the failed disk is reconstructed from the data from the other non-failed disks and information read from the parity area (step 306). The reconstructed data is then transferred to the host (step 298)”).

Allowable Subject Matter
Claims 6, 12, and 16 are rejected under non-art rejections and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome current rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 6 (representative of claim 12), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
The method according to claim 1, further comprising: 
receiving a request to rebuild the third stripe, the request comprising a third storage address related to the third stripe and a third indication indicating that a sixth disk related to the third stripe is unavailable, wherein the request is generated based on the sixth disk becoming available again; 
determining, based on the third storage address, a fifth group of disks related to a data portion of the third stripe and a sixth group of disks related to a parity portion of the third stripe; 
in response to the fifth group of disks comprising the sixth disk, obtaining, based on the third indication and the third storage address, data sub-blocks in the data portion of the third stripe related to an available disk in the fifth group of disks and data sub-blocks in the parity portion of the third stripe related to the sixth group of disks; 
19generating a parity sub-block based on the obtained data sub-blocks; 
storing the data sub-blocks in the sixth group of disks to the sixth disk; and 
storing the generated parity sub-block into the parity portion of the third stripe in the sixth group of disks.  

As to claim 16, it contains allowable subject matter when the claim is taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
16. The method of claim 14, further comprising: 
receiving a request from the other subsystem to rebuild the first stripe, the request including the first indication; 
determining, based on the first indication, the status of the disks related to the first stripe; 
obtaining a set of data sub-blocks corresponding to the first stripe; 
generating a parity sub-block based on the obtained set of data sub-blocks; and 
storing the generated parity sub-block.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. In particular, the Applicant states that Polia does not teach “returning a response to the write request, the response comprising a first indication indicating a status of the disks in the disk array”. The Examiner respectfully disagrees. Polia states that a write request is sent and upon detection of a degraded write operation (a write operation is a degraded write if the write operation is directed to a failed disk drive) that the write operation is sent to a parity area and a bit is set indicating the data is written to the parity area due to a failed disk drive.  Setting a bit and writing information to the parity area are both indicators of status of the disk drive as well as a response that is returned based on the degraded write operation. The process of doing these responses is equivalent to returning a response that indicates status.  Therefore, the arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200257590 A1 and US 20190220352 A1).
US 20200257590 A1: A method of managing data storage in a non-volatile memory system comprising a plurality of data storage devices, the method comprising: at a controller system, receiving a read request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices; and in response to receiving the read request, the controller system performing a sequence of operations, including: identifying a parity data storage device in the set of data storage devices that generated and contains parity corresponding to the identified data; sending a reconstruction request, corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices, to reconstruct the identified data, wherein the reconstruction request commands the respective data storage device to retrieve, via peer-to-peer read requests, from other data storage devices in the set of data storage devices, data from one or more data blocks, and to reconstruct the identified data based on the retrieved data from the one or more data blocks and parity data locally stored at the parity data storage device; and receiving the identified data from the respective data storage device.
US 20190220352 A1: When an error has occurred in a write operation of the memory device 400, the first parity data generated by the data selection unit 412, may be different from data generated by selecting a portion of input data in the test device 500. Restated, a parity data management unit that includes the data selection unit 412 may be configured to generate the first parity data based on selecting a portion (e.g., a limited portion) of the input data. Thus, the reference data and the third parity data may not match with each other. Moreover, when (e.g., “in response to”) an error has occurred in a read operation of the memory device 400, second parity data generated by the ECC engine 414 (e.g., second parity data generated by a parity data management unit that includes the ECC engine 414 based on performing ECC encoding on the output data), may be different from the reference data of the test device 500, so the reference data and the third parity data may not match with each other. Thus, only using third parity data having a small number of bits, the memory device 400 may be verified.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114    
                                                                                                                                                                                                    /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114